DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 22 October 2021 has been entered.
Claims 16 and 17 are cancelled and claims 18 and 19 are new.  Claims 1-9, 18 and 19 are pending examination.
The previous rejection under 35 U.S.C. 112 (a) has been withdrawn in light of Applicants’ amendment and remarks filed 22 October 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Soetrisno et al. (“Protein Yields and Characteristics from Acid and Salt Coagulations of Yellow Pea (Pisum sativum L. Miranda) Flour Extractions”, J. Agric. Food Chem., 40, (1992), pp. 970-974) in view of Singh et al. (“Functional and Edible Uses of Soy Protein Products”, Comprehensive Reviews in Food Science and Food Safety, Vol. 7, 2008, pp. 14-28).
Regarding claims 1-5 and 8, Soetrisno et al. disclose a method of obtaining a proteinate from yellow peas comprising the steps of : (a) obtaining yellow pea flour (i.e. non-animal natural source); (b) extracting the yellow pea flour with an aqueous solution at an extraction pH to obtain an aqueous protein solution (i.e. slurry); (c) separating the non-aqueous components (i.e. precipitate) from the aqueous protein solution by centrifuging; (d) adding calcium chloride (i.e. calcium salt, calcium dichloride) and adjusting the pH to 6.5 to coagulate and precipitate the protein in the aqueous protein solution; (e) separating the protein precipitate from the non-precipitated components (i.e. supernatant); and (f) drying the precipitate to obtain a refined protein component (i.e. calcium proteinate – page 971/Figure 1). 
Here a claimed precipitation pH of about 6 is considered to encompass pH values slightly above and below 6 including 6.5.
Soetrisno et al. is silent with respect to washing the pea protein flour prior to the extraction step and after obtaining the yellow pea proteinate.
Singh et al. teaches a process of preparing soy protein concentrates from defatted soy flour wherein the soy flour is washed at a pH of 4.5 to remove the sugars (p. 16/Concentrates).
Soetrisno et al. and Singh et al. are combinable because they are concerned with the same field of endeavor, namely, the preparation of legume protein products from legume flour.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have washed the pea flour of Soetrisno et al. at an acid pH of 4.5, as taught by Singh et al, to help remove sugars and other impurities from the soy flour.
With regards to the step of washing the pea protein precipitate, the person of ordinary skill in the art intending to use the pea proteinate in food would have been motivated to wash the precipitate, to remove impurities, including salt.
Regarding claim 6, modified Soetrisno et al. disclose all of the claim limitations as set forth above. Soetrisno et al. disclose the extraction pH ranges from about 7 to about 11 (p. 970/Table I).
Regarding claim 7, modified Soetrisno et al. disclose all of the claim limitations as set forth above.  While Soetrisno et al. disclose adding calcium chloride (i.e. calcium dichloride) at a pH of 6.5 to coagulate and precipitate protein from an aqueous pea protein solution (i.e. slurry), the reference is silent with respect to concentration.
Given the disclosure of Soetrisno et al. wherein calcium chloride is used to coagulate and precipitate pea protein, the skilled artisan would have adjusted, in routine processing, the concentration of calcium chloride to successfully coagulate the protein in the aqueous solution of pea protein and obtain a desired yield.
Regarding claim 18, modified Soetrisno et al. disclose all of the claim limitations as set forth above.  Given Soetrisno et al. as modified disclose a process of obtaining a proteinate (i.e. refined protein component) substantially similar to that presently claimed, intrinsically the proteinate would display the claimed L*, a* and b* values.
Regarding claim 19, modified Soetrisno et al. disclose all of the claim limitations as set forth above.  While Soetrisno et al. is silent with respect to the temperature at which the separation of the aqueous protein solution from the non-aqueous components takes place, it necessarily follows the process was conducted at ambient or room temperature, i.e. about 20ºC.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Soetrisno et al. (“Protein Yields and Characteristics from Acid and Salt Coagulations of Yellow Pea (Pisum sativum L. Miranda) Flour Extractions”, J. Agric. Food Chem., 40, (1992), pp. 970-974) in view of Singh et al. (“Functional and Edible Uses of Soy Protein Products”, Comprehensive Reviews in Food Science and Food Safety, Vol. 7, 2008, pp. 14-28) as applied to claim 1, and further in view of Clark (“Mechanistic studies of protein fractionation by precipitation with carboxymethylcellulose”, Retrospective Theses and Dissertations. 97/67, 1988, https://lib.dr.iastate.edu/cgi/viewcontent.cgi?article=10766&context=rtd, downloaded 29 January 2020).

Regarding claim 9, modified Soetrisno et al. disclose all of the claim limitations as set forth above.  Soetrisno et al. is silent with respect to polysaccharide.
Clark teaches fractionating proteins by precipitation with carboxymethyl cellulose (i.e. polysaccharide – p. 39-67/Protein Precipitation and Fractionation by Precipitation with Carboxymethyl Cellulose).  Clark teaches that proteins of opposite charge are precipitated with carboxymethyl cellulose and fractionation is achieved through control of both the pH and dosage levels (p. 40/Abstract).    
	Soetrisno et al. and Clark are combinable because they are concerned with the same field of endeavor, isolating protein products using precipitation.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have added carboxymethyl cellulose (i.e. polysaccharide) to the aqueous pea protein solution (i.e. slurry) of Soetrisno et al. to obtain a more efficient and/or different fractionation of protein.
Response to Arguments
Applicants’ arguments, see Remarks and Amendment, filed 22 October 2021, with respect to the rejection of claims 1-9, 16 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759